SULLIVAN, C. J.
— This action was brought against C. W. Brown on a judgment rendered against him by a Montana court. Mood, one of the appellants, made application to intervene, and the trial court denied his application and judgment was entered in favor of the respondent and against Brown for the amount found to be due on said Montana judgment. Two appeals were taken. Motions to dismiss said appeals were made on numerous grounds.
On an examination of the record, we find that said motions were well taken, and must be sustained and the appeals dismissed.
It appears from the record that these appeals were taken for delay, and under rule 44 of the rules of this court, where an appeal is taken manifestly for delay, damages may be allowed at not to exceed 12% upon the amount of the judgment. Since these appeals were manifestly taken for delay, damages are allowed at the rate of 12%, amounting to $49.70, upon the sum of $414.20, that being the amount for which said judgment was rendered, exclusive of costs, and it is so ordered. Costs are awarded to respondent.
Budge and Morgan, JJ., concur.